Case: 19-60248      Document: 00515517880         Page: 1    Date Filed: 08/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 19-60248                                 FILED
                                  Summary Calendar                          August 6, 2020
                                                                            Lyle W. Cayce
                                                                                 Clerk
TANG CHEN,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A209 436 390


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Tang Chen, a native and citizen of China, petitions for review of the
decision of the Board of Immigration Appeals dismissing her appeal from the
order of the immigration judge denying her application for asylum,
withholding of removal, and relief under the Convention Against Torture. The
Board determined that the immigration judge’s adverse credibility ruling was
not clearly erroneous given the inconsistencies in the record concerning the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60248    Document: 00515517880     Page: 2   Date Filed: 08/06/2020


                                 No. 19-60248

following: whether Chen knew the name of the person who owned the home
where Chen attended two Christian gatherings; whether a detention warrant
in the record confirmed that Chen resisted arrest, was detained, and was fined;
whether Chen was living with her husband or father at the time of her
detention by the police; the date that Chen had identified as the day she was
married; and the number of times that the police required Chen to report
following her release from detention. Chen timely petitioned this court for
review after the Board reissued its opinion. 8 U.S.C. § 1252(b)(1).
      We review for substantial evidence the findings that Chen is not credible,
see Wang v. Holder, 569 F.3d 531, 536–40 (5th Cir. 2009), and that she is not
eligible for asylum, withholding of removal, or relief under the Convention
Against Torture, see Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
Under this standard, we may not reverse a factual finding unless the evidence
compels it. Wang, 569 F.3d at 536–37; § 1252(b)(4)(B).
      Chen must demonstrate that the evidence compels a contrary conclusion,
but she has not done so. See Wang, 569 F.3d at 537. The adverse credibility
ruling was not based on pure speculation or conjecture. See id. Instead, it was
based on specific inconsistencies in statements made by Chen during her
credible fear interview, in her asylum application, and at an immigration
hearing. See id. Chen’s explanations for the inconsistencies fail to show that,
under the totality of the circumstances, any reasonable factfinder would have
found her credible. See id. at 537–38. Given the adverse credibility ruling and
Chen’s failure to point to corroborative evidence in the record supporting her
claims, other than to general statements in documents on religious persecution
in China, we conclude substantial evidence supported denying Chen relief. See
Dayo v. Holder, 687 F.3d 653, 657–59 (5th Cir. 2012).
      The petition for review is DENIED.



                                       2